Name: COMMISSION REGULATION (EC) No 1433/95 of 23 June 1995 on the opening of a standing invitation to tender for 250 000 tonnes of barley held by the intervention agency of the United Kingdom for processing in Spain
 Type: Regulation
 Subject Matter: trade policy;  Europe;  industrial structures and policy;  plant product
 Date Published: nan

 24. 6. 95 EN Official Journal of the European Communities No L 141 /43 COMMISSION REGULATION (EC) No 1433/95 of 23 June 1995 on the opening of a standing invitation to tender for 250 000 tonnes of barley held by the intervention agency of the United Kingdom for processing in Spain HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding Commission Regulation (EEC) No 2131 /93 laying down the procedure and conditions for the sale of cereals held by intervention agencies (*), the intervention agency of the United Kingdom shall organize a standing invitation to tender under the condi ­ tions laid down hereunder for 250 000 tonnes of barley it holds with a view to processing in Spain . 2. The regions where the 250 000 tonnes of barley are stored are set out in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas the drought affecting Spain in recent months has resulted in a shortage of fodder, which may induce stockfarmers to sell their livestock early, thereby adversely affecting their incomes ; Whereas that shortage may be made good by making 250 000 tonnes of barley available to Spanish stock ­ farmers ; whereas, for its part, the Spanish intervention agency does not have fodder grain available ; whereas such Community grain is available at the intervention agency of the United Kingdom ; Whereas, given the current market situation, a standing invitation to tender should be opened for 250 000 tonnes of barley held by the intervention agency of the United Kingdom for compulsory dispatch to Spain ; Whereas the aim of the measures can only be achieved if the minimum price laid down under the invitation to tender takes account of the forwarding costs between the United Kingdom and Spain but does not disturb the Spanish domestic market ; whereas, under these circum ­ stances, the most appropriate procedure is that followed for exports of cereals to third countries ; whereas a special system, combining certain rules on resale on the internal market and those on exports, should therefore be laid down ; Whereas, as regards proof of processing in Spain, Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention (3), as last amended by Regulation (EEC) No 1938/93 (4), should apply ; Whereas, in view of the early harvest in Spain and if the provisions of this Regulation are to produce an effect, the measures adopted must be applied as soon as possible ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, Article 2 1 . In the notice of invitation to tender provided for in Article 5, the intervention agency shall specify for each lot the port or place of exit which may be accessed at the lowest transport costs and which has adequate technical facilities for dispatching the cereals put up for tender. 2. The lowest transport costs between the place of storage and the place of loading at the port or place of exit referred to in paragraph 1 shall be reimbursed to the successful tenderer by the intervention agency in respect of the quantities delivered. Article 3 Tenders shall be deemed to relate to cereals delivered to, but not unloaded at, the ports Or places of exit referred to in Article 2. Article 4 When each closing date for the submission of tenders has expired, the Member State concerned shall forward to the Commission a list of tenders, without names, showing in each case in particular the quantity, the price and the price increases or reductions applying thereto. In accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, the Commission shall fix the minimum selling price or shall decide to take no action in respect of tenders received.(') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12. 1994, p. 105. 3 OJ No L 301 , 17. 10 . 1992, p. 17 . (4) OJ No L 176, 20. 7. 1993, p. 12. 0 OJ No L 191 , 31 . 7. 1993, p. 76. No L 141 /44 I EN I Official Journal of the European Communities 24. 6. 95 The minimum selling price shall be set at a level which does not disturb the Spanish market. Article 5 At least five days before the first closing date for the submission of tenders, the intervention agency of the United Kingdom shall publish a notice of invitation to tender setting out :  supplementary terms and conditions of sale in accordance with this Regulation,  the main physical and technical characteristics of the various lots as ascertained at the time of buying-in by the intervention agency or during checks conducted thereafter,  the places of storage and the names and addresses of the storers . The notice and any amendments thereto shall be forwarded to the Commission before the first closing date for the submission of tenders. The intervention agency of the United Kingdom shall take all measures necessary to enable interested parties to assess the quality of the cereals put up for sale before submitting their tenders . Article 6 1 . Tenders shall refer to the standard quality defined in Council Regulation (EEC) No 2731 /75 fixing standard qualities for common wheat, rye, barley, maize and durum wheat ('). Where the quality of the cereals does not comply with the standard quality, the price of the tender accepted shall be adjusted by applying price increases or reductions pursuant to Articles 4 and 5 of Regulation (EEC) No 1766/92. 2. Tenders submitted may not be adjusted or with ­ drawn. Tenders shall only be valid if they are accompanied by :  proof that the tenderer has lodged a security of ECU 10 per tonne,  proof that a contract of sale for delivery in Spain has been concluded, subject to award to the contract,  a written undertaking by the tenderer that the cereals covered by the award will be processed in Spain by 30 September 1995 at the latest. Article 7 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall expire at 9 a.m. (Brussels time) on 29 June 1995. 2. The time limit for the submission of tenders in response to subsequent partial invitations to tender shall expire at 9 a.m. (Brussels time) each Thursday. 3 . The closing date for the last partial invitation to tender shall expire at 9 a.m. (Brussels time) on 27 July 1995 . 4. Tenders must be lodged with the intervention agency of the United Kingdom at the following address : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RG1 7QW Berks. (Telex : 848 302). Article 8 Not later than two hours after the expiry of the time limit for the submission of tenders, the intervention agency of the United Kingdom shall notify the Commission of tenders received. Such notifications shall be sent to the telex or telefax numbers set out in Annex III, using the model set out in Annex II. Article 9 The intervention agency shall immediately inform all tenderers of the outcome of their tenders. Within three working days of such notification, it shall forward state ­ ments of award to the successful tenderers by registered letter or written telecommunication . Article 10 Successful tenderers shall pay for the cereals before they are removed and at the latest within one month of the date of forwarding of the statements referred to in Article 9 . They shall bear all risks and storage costs in respect of cereals not removed within the term of payment. Cereals covered by contracts awarded and not removed within the term of payment shall be deemed to all effects to have been removed on expiry of that term. In such cases, the tender price shall be adjusted by reference to the quality specifications laid down in the notice of invi ­ tation to tender. Where the successful tenderer has not paid for the cereals within the term laid down in the first paragraph, the contract shall be cancelled by the intervention agency in respect of the quantities not paid for. Article 11 Securities as referred to in Article 6 (2) shall be released where they cover quantities in respect of which :  the tender has not been accepted,  the selling price is paid within the term laid down and a security covering the difference between the price accepted and the intervention price applying on the closing date for the submission of tenders, plus ECU 30/tonne, has been lodged.(') OJ No L 281 , 1 . 11 . 1975, p. 22. 24. 6. 95 EN Official Journal of the European Communities No L 141 /45  Destinados a la transformaciÃ ³n [Reglamento (CE) n ° 1433/951,  Til forarbejdning (forordning (EF) nr. 1433/95),  Zur Verarbeitung bestimmt (Verordnung (EG) Nr. 1433/95),  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹3. 1433/95], Article 12 1 . Securities as referred to in the second indent of Article 1 1 shall be released where they cover quantities in respect of which the tenderers provide proof that the product :  has been processed in Spain by 30 September 1995 at the latest, except in cases of force majeure, or  is no longer fit for human or animal consumption. 2. Proof that the cereals covered by this Regulation have been processed in Spain shall be furnished in accordance with Regulation (EEC) No 3002/92. However, processing shall be deemed to have taken place once the barley has been delivered to a store in Spain .  For processing (Regulation (EC) No 1433/95),  DestinÃ ©es Ã la transformation [rÃ ¨glement (CE) n0 1433/95],  Destinate alla trasformazione [regolamento (CE) n . 1433/95],  Bestemd om te worden verwerkt (Verordening (EG) nr. 1433/95),  Para transformaÃ §Ã £o [Regulamento (CE) n? 1433/95],  Tarkoitettu jalostukseen [Asetus (EY) N:o 1433/95],  FÃ ¶r bearbetning (fÃ ¶rordning (EG) nr 1433/95). Article 13 In addition to the endorsements provided for in Regula ­ tion (EEC) No 3002/92, box 104 of the T5 control copy must bear one or more of the following : Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1995. For the Commission Franz FISCHLER Member of the Commission No L 141 /46 I EN I Official Journal of the European Communities 24. 6. 95 ANNEX I (tonnes) Place of storage Quantity England 25 208 Scotland 224 792 ANNEX II Standing invitation for the resale of 250 000 tonnes of barley held by the intervention agency of the United Kingdom for dispatch to Spain (Regulation (EC) No 1433/95) 1 2 3 4 5 6 Number of tenderer Quantity (tonnes) Tender price (ECU/tonne) Commercial costs (ECU/tonne) Number of lot Price increase ( + ) or reduction (") (ECU/tonne) (p. m.) 1 2 3 etc . ANNEX III Only the following numbers in Brussels should be used (DG VI. (C.l ) Attention : Messrs Thibault and Brus) :  telex :  22037 AGREC B,  22070 AGREC B (Greek alphabet),  telefax :  295 01 32,  296 10 97,  295 25 15.